Citation Nr: 0942974	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-24 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for nephritis (also 
claimed as blood in urine).

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for coronary artery 
disease, claimed as heart problems.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from October 1963 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The July 2004 rating decision on appeal relates that it was 
based in part on Miami VA Medical Center records dated from 
July 14, 2003, through July 14, 2004, that were viewed 
electronically.  Physical copies of all of these electronic 
records are not in the claims folder.  Indeed, while some VA 
medical records have been obtained from August 2004 through 
January 2005, and February 2005 through March 2007, it 
appears that much of the medical evidence reviewed by the RO 
has not been associated with the claimed file.  The Board 
does not have access to these electronic records.  Without 
printed copies of them, the Board is unable to review on 
appeal the complete record that was reviewed at the agency of 
original jurisdiction.

The Board also observes that in a VA Oakland Park outpatient 
treatment record dated in August 2004, there is an entry 
regarding inpatient treatment for two days in December 1992 
for hypertension.  These records have not been associated 
with the claims folder and should also be obtained. 

Finally the Veteran has not been afforded a VA examination to 
determine if his claimed disabilities are in any way related 
to service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder the Veteran's Miami VA treatment 
records dated from July 2003, through July 
2004, that are not already of record but 
which were reviewed electronically as part 
of the July 2004 rating decision on 
appeal. 

2.  Obtain and associate with the claims 
folder VA treatment records associated 
with inpatient treatment for hypertension 
in December 1992.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any hypertension, nephritis, 
asthma, and/or coronary artery disease.  
The claims folder and a copy of this 
remand should be made available to the 
examiner.  For any pertinent disability 
found, the examiner should indicate 
whether it pre-existed service or had its 
onset during active duty.  If pre-existing 
service, did it undergo an increase in 
severity beyond its natural progress.  The 
rationale for all findings should be 
included, and the examiner should 
specifically reconcile any findings with 
the service treatment records (contained 
in a white envelope in the claims folder).  

4.  Then, readjudicate each of the 
Veteran's claims on appeal. If any benefit 
sought on appeal remains denied, provide 
the Veteran with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


